PER CURIAM.
The appellant George Victer and another were charged in one count of an information with transportation of explosives on a public highway without a license contrary to § 552.12, Fla.Stat., F.S.A., and in a second count with possession of explosives without a license, condemned by § 552.101, Fla.Stat., F.S.A. A jury trial resulted in his acquittal on the first count and in his conviction on the second count. Judgment was entered and Victer was sentenced to three years confinement.
The appellant submits a number of points on which reversal is sought. We have considered them in the light of the record and briefs and conclude that they are without merit. The statute involved is valid, and not subject to the infirmities suggested by the appellant. Stripped of its several exceptions which are not applicable here, the statute in brief and plain language makes unlawful the possession of explosives without a license or permit as provided for. Elsewhere the statute defines explosives. The information charged a crime. The court was not in error in refusing to grant a directed verdict. The evidence sufficiently supported the information, as to “explo.-sives.” The ruling of the court on the motion for change of venue was within the sound discretion, of the court, and abuse of discretion was not shown. Remaining points relating to incidents at the trial and certain rulings on evidence have been considered, and we conclude no prejudicial error has been shown.
The judgment appealed from is affirmed.